The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                  May 9, 2019

                                2019COA67

No. 16CA1834, Peo in Interest of A.N. — Juvenile Court —
Delinquency; Criminal Law — Sentencing — Restitution —
Assessment of Restitution

     A division of the court appeals considers whether the trial

court erred when it overruled a juvenile defendant’s objection to the

Judicial Department’s method of calculating and assessing monthly

interest on his unpaid restitution balance and denied the juvenile

defendant’s motion for an order specifying that interest will be

assessed on a yearly basis. Relying on the reasoning in People v.

Ray, 2018 COA 158, the division concludes that section 18-1.3-

603(4)(b)(I), C.R.S. 2013, permits the Judicial Department to

compute and assess interest at a rate of 1% per month. The

division further rejects the juvenile defendant’s contention that

because the statute is ambiguous as to the frequency with which
interest may be assessed, it is void for vagueness under the United

States and Colorado Constitutions. Accordingly, the division

affirms the trial court’s order.
COLORADO COURT OF APPEALS                                       2019COA67


Court of Appeals No. 16CA1834
City and County of Denver Juvenile Court No. 14JD59
Honorable D. Brett Woods, Judge


The People of the State of Colorado,

Petitioner-Appellee,

In the Interest of A.N.,

Juvenile-Appellant.


                                 ORDER AFFIRMED

                                     Division VI
                            Opinion by JUDGE RICHMAN
                           Navarro and Welling, JJ., concur

                               Announced May 9, 2019


Philip J. Weiser, Attorney General, Jacob R. Lofgren, Assistant Attorney
General, Denver, Colorado, for Petitioner-Appellee

Megan A. Ring, Colorado State Public Defender, Ryann S. Hardman, Deputy
State Public Defender, Denver, Colorado, for Juvenile-Appellant
¶1    Appellant, A.N., appeals the trial court’s order overruling his

 objection to the Judicial Department’s method of calculating and

 assessing monthly interest on his unpaid restitution balance and

 denying his motion for an order specifying that interest will be

 assessed on a yearly basis. We affirm the trial court’s order.

                           I.   Background

¶2    A.N. is a juvenile who stole an unoccupied car that had been

 left running. Police found and pursued A.N., and a high-speed

 chase ensued. The chase ended when A.N. crashed the car in an

 open field and was apprehended by police. A.N. was charged with

 several offenses and elected to plead guilty to second degree

 aggravated motor vehicle theft. As part of his plea, he agreed to pay

 restitution to the victims. Although the parties stipulated to some

 of the restitution expenses, A.N. disputed the full amount of

 restitution sought. That dispute was ultimately resolved by this

 court in People in Interest of A.N., (Colo. App. No. 15CA0014, Feb.

 16, 2017) (not published pursuant to C.A.R. 35(e)) (A.N. I), wherein

 a division of this court affirmed the award of $9677.44 in restitution

 to the victims.




                                   1
¶3    While A.N. I was pending, the Judicial Department announced

 that to remedy prior inconsistencies in its method of calculating

 and assessing interest on restitution obligations, it would begin

 calculating and assessing 1% interest on all restitution obligations

 on a monthly basis. A.N. received a letter notifying him that,

 beginning in September of that year, interest would be added to his

 restitution balance at a rate of 1% per month. A.N. filed a motion

 objecting to this notification in the trial court, additionally

 requesting an order that his interest be calculated and assessed at

 the end of each year and not on a monthly basis. In a thorough,

 written order, the trial court overruled A.N.’s objection and denied

 A.N.’s motion for an order contrary to the Judicial Department’s

 decision.1



 1 In their answer brief, the People correctly note that when the trial
 court issued its initial order, the trial court lacked jurisdiction
 because an appeal regarding the amount of restitution was pending
 in this court. See People in Interest of A.N., (Colo. App. No.
 15CA0014, Feb. 16, 2017) (not published pursuant to C.A.R.
 35(e))(A.N. I); see also Molitor v. Anderson, 795 P.2d 266, 269 (Colo.
 1990) (noting that “in this jurisdiction a trial court may not
 determine matters affecting the substance of a judgment once an
 appeal of that judgment has been perfected unless the appellate
 court issues an order remanding the judgment to the trial court for
 that purpose”). Accordingly, before reaching any conclusion on the

                                     2
¶4    A.N. makes four contentions on appeal. First, he contends

 that the trial court erred in concluding that the Judicial

 Department’s method of calculating and assessing interest

 comports with the plain language of the statute in effect at the time

 that restitution was ordered. § 18-1.3-603(4)(b)(I), C.R.S. 2013

 (hereinafter, the restitution interest statute). Second, he contends

 that if this court concludes that monthly interest assessments are

 proper, then the restitution interest statute is irreconcilably

 ambiguous as to the permitted methods of calculating and

 assessing interest, requiring us to invoke the rule of lenity to

 interpret the restitution interest statute in his favor. Third, he

 contends that the calculation and assessment of monthly interest

 undermines the rehabilitative goals of the juvenile justice system.

 Fourth, he contends that any reading of the restitution interest

 statute that allows for the calculation and assessment of interest at




 merits of this appeal, we remanded this case to the trial court so
 that it could re-enter its initial order on a date subsequent to our
 mandate in A.N. I. It is this trial court order, issued on March 5,
 2019, that we now consider.

                                    3
 a time other than at the end of each year renders the statute

 unconstitutionally vague.

                 II.    The Restitution Interest Statute

                        A.    Standard of Review

¶5    The manner in which restitution is imposed in Colorado is a

 matter of statutory law. §§ 18-1.3-601 to -603, C.R.S. 2018.

 Where, as here, an appeal requires us to interpret a statute, our

 review is de novo. People v. Ortiz, 2016 COA 58, ¶ 15.

                   B.    The Meaning of “Per Annum”

¶6    When restitution is ordered by the trial court, it is due and

 payable when the court enters the order. § 16-18.5-104(1), C.R.S.

 2018. If a defendant cannot pay the entire amount of restitution at

 that time, the defendant will be referred to a collections investigator

 who will set a payment schedule. § 16-18.5-104(4)(a)(I). The

 defendant must pay interest on the unpaid balance.

 § 18-1.3-603(4)(b)(I), C.R.S. 2018. The restitution interest statute

 was originally enacted to provide “full restitution for victims of

 crime in the most expeditious manner.” Roberts v. People, 130 P.3d
1005, 1009 (Colo. 2006) (quoting § 18-1.3-601(1)(g)(I), C.R.S. 2005).

 When the trial court issued A.N.’s restitution order, the relevant


                                    4
 statute provided that “[a]ny order for restitution made pursuant to

 this section shall also be deemed to order that . . . [t]he defendant

 owes interest from the date of the entry of the order at the rate of

 twelve percent per annum . . . .” § 18-1.3-603(4)(b)(I), C.R.S. 2013.2

 The interpretation of this language is the central issue in this

 appeal.

¶7    When interpreting statutes, our responsibility is to ascertain

 the intent of the legislature as represented in the plain language of

 the statute. Roberts, 130 P.3d at 1007. If the language is clear, we

 apply the statute as written. People v. Ray, 2018 COA 158, ¶ 16.

 However, if the language is ambiguous, we may use other tools of

 interpretation to determine the intent of the legislature. Id.

¶8    Here, the statutory language states that defendants owe 12%

 per annum, which clearly means that defendants must pay an

 amount of interest equal to 12% annually. Black’s Law Dictionary

 1317 (10th ed. 2014) (defining per annum as “[b]y, for, or in each



 2 In 2016, the legislature amended this portion of the statute to
 read, “[t]he defendant owes simple interest from the date of the entry
 of the order at the rate of eight percent per annum . . . .” Ch. 277,
 sec. 1, § 18-1.3-603(4)(b)(I), 2016 Colo. Sess. Laws 1143 (emphasis
 added).

                                    5
 year; annually”). However, the interest provision does not address

 the frequency with which the Judicial Department may calculate

 and assess interest. Therefore, the restitution interest statute is

 ambiguous on this point. Ray, ¶ 24 (finding this language

 ambiguous as to the question of how often the Judicial Department

 can require a defendant to make interest payments).

¶9    In Ray, a division of this court addressed the proper

 interpretation of this very ambiguity. Id. at ¶ 27. The Ray division

 noted that (1) the consensus in other jurisdictions is that the term

 “per annum” does not indicate an intent to require annual interest

 payments; (2) the legislature has clearly mandated annual interest

 payments in other statutes but has not done so with respect to

 restitution; (3) the assessment of monthly interest is consistent with

 industry standards and would lead to the collection of no more than

 12% interest per year; (4) the assessment of annual interest would

 contradict the legislature’s intent to assess interest from the date of

 the order; (5) monthly interest assessments encourage expeditious

 payment, effectuating the intent of the legislature; (6) other

 statutory provisions that may encourage expeditious payment are

 no substitute for postjudgment interest; and (7) the Judicial


                                    6
  Department’s manner of computing and assessing interest does not

  modify or contravene the restitution interest statute as written. Id.

  at ¶¶ 28-39.

¶ 10   The argument that monthly interest assessments encourage

  expeditious payment, effectuating the intent of the legislature, is

  particularly compelling. We do not construe statutes to yield

  absurd results and we avoid constructions that contradict the

  overall legislative scheme. People v. Benavidez, 222 P.3d 391, 393

  (Colo. App. 2009). Under A.N.’s proposed method of interest

  calculation and assessment, a defendant has no reason to pay off

  his restitution debt until the day before annual interest is to be

  assessed. If he then pays off the entirety of the debt, he will pay no

  interest although the debt has existed and remained unpaid for

  nearly a year. This result ignores the legislative declaration

  associated with the restitution interest statute, which states that

  “[a]n effective criminal justice system requires timely restitution to

  victims of crime and to members of the immediate families of such

  victims in order to lessen the financial burdens inflicted upon

  them . . . .” § 18-1.3-601(1)(e), C.R.S. 2018. When crime victims

  are not paid in a timely manner for financial losses, and are


                                     7
  deprived of interest on those amounts, the legislative goal of

  lessening victims’ financial burdens is substantially thwarted, as a

  victim has essentially given an interest-free loan to a defendant.

  See People v. Garcia, 55 P.3d 243, 245 (Colo. App. 2002) (noting

  that victims should be compensated for a defendant’s delay in

  repaying restitution obligations).

¶ 11   In light of this compelling and substantial evidence of

  legislative intent, we are persuaded to follow the holding in Ray.

  We conclude that the trial court’s interpretation of the restitution

  interest statute is correct and that the statute allows the Judicial

  Department to compute and assess interest at a rate of 1% per

  month.

                          III.   The Rule of Lenity

¶ 12   We also reject A.N.’s contention that we should apply the rule

  of lenity to interpret the statute in his favor. Because that rule

  applies only when other methods of statutory interpretation fail,

  and such methods were effective here, we need not apply the rule of

  lenity. People v. Summers, 208 P.3d 251, 258 (Colo. 2009) (stating

  that the rule of lenity is a “rule of last resort” to be used only if,




                                       8
  after using other aids to statutory construction, legislative intent is

  still unclear).

                       IV.   Juvenile Rehabilitation

¶ 13   A.N. separately argues that calculating and assessing interest

  on a monthly basis is inconsistent with the goal of rehabilitation of

  juveniles embedded in the juvenile code because “high amounts of

  restitution may exacerbate poverty for indigent juveniles, their

  families, and siblings.” We disagree.

¶ 14   The juvenile code provides that “the juvenile justice system

  shall take into consideration the best interests of the juvenile, the

  victim, and the community in providing appropriate treatment to

  reduce the rate of recidivism in the juvenile justice system and to

  assist the juvenile in becoming a productive member of society.”

  § 19-2-102(1), C.R.S. 2018. Thus, the code indeed reflects a

  particular concern for the rehabilitation of juveniles. However, the

  code also reflects a concern that the juvenile justice system

  function as a means of restoring safety and security to victims of

  crime, keeping the victim’s best interests in mind as well. Id.;

  § 19-2-102(2) (noting that the juvenile justice system should seek to

  repair harm caused by criminal conduct and hold juveniles


                                     9
  accountable for such conduct). The goals of juvenile rehabilitation

  and community protection are not inconsistent. In fact, the

  juvenile code states that its purpose is “to serve the welfare of

  children and the best interests of society,” expressly recognizing

  that the legislature’s intent is to balance both interests and that

  striking that balance is not inconsistent with the provisions of the

  juvenile code. § 19-1-102, C.R.S. 2018; see People v. Juvenile

  Court, 893 P.2d 81, 91 (Colo. 1995) (noting that the juvenile code

  reflects a balance between concern for juveniles and concern for the

  community at large).

¶ 15   The legislature has, therefore, chosen to require juveniles to

  pay restitution where they have damaged property through their

  criminal conduct even if they cannot immediately pay the full

  amount. § 19-2-918(1)-(2), C.R.S. 2018. To that end, the juvenile

  restitution statute further provides that, like adults, juveniles must

  pay interest in accordance with section 18-1.3-603. § 19-2-918(2).

  Thus, the legislature has not enacted any separate provisions

  creating different repayment standards for juveniles in light of the

  rehabilitative purpose of the juvenile code. Nor has the legislature

  made the inability to pay restitution, including restitution interest,


                                    10
  a factor to be considered in issuing a restitution order in a juvenile

  case. People v. Stovall, 75 P.3d 1165, 1167 (Colo. App. 2003)

  (noting that restitution must be ordered regardless of a defendant’s

  ability to pay); see People v. Cardenas, 262 P.3d 913, 914-15 (Colo.

  App. 2011) (rejecting a defendant’s contention that the restitution

  interest statute is an excessive fine and concluding that the

  defendant’s inability to work is irrelevant).

¶ 16   We therefore cannot consider A.N.’s alleged inability to pay

  when determining the meaning of the restitution interest statute as

  to juveniles, nor can we invalidate the statute because it may

  sometimes function in a way that is contrary to the purposes of the

  juvenile code. Juvenile Court, 893 P.2d at 88 (noting that a

  provision of the criminal code could not be deemed invalid because

  it is contrary to the purposes of the juvenile code).

¶ 17   Moreover, the legislature has specifically recognized that the

  payment of restitution “is a mechanism for the rehabilitation of

  offenders” and “aid[s] the offender in reintegration as a productive

  member of society.” § 18-1.3-601(1)(c), (2). We will not contravene

  these express legislative declarations by concluding that monthly

  interest, assessed to a juvenile in accordance with the restitution


                                     11
  interest statute, thwarts the rehabilitative purposes of the juvenile

  code.

          V.    Constitutional Constraints on Statutory Ambiguity

¶ 18      A.N. raises a final contention, not addressed in Ray, that the

  trial court’s interpretation of the restitution interest statute renders

  the statute unconstitutionally vague, violating his due process

  rights under the United States and Colorado Constitutions. See

  U.S. Const. amends. V, XIV; Colo. Const. art. II, § 25. Specifically,

  A.N. argues that because the restitution interest statute is

  ambiguous as to the frequency with which interest may be

  assessed, there is a danger that it will be enforced in an arbitrary

  and capricious manner.

¶ 19      As a threshold issue, we note that we may conclude that a

  statute is ambiguous when the statute is “silent on an issue that

  would be expected to be within its scope.” Ray, ¶ 16 (quoting

  People v. Carey, 198 P.3d 1223, 1229 (Colo. App. 2008)). This

  standard is not to be equated with the standard under which we

  evaluate whether a statute is void for vagueness due to

  constitutional constraints. Rather, when considering whether a

  statute is unconstitutionally vague, we examine whether the statute


                                      12
  gives fair warning of prohibited conduct and whether it lacks

  explicit standards for application, creating a danger of arbitrary and

  capricious enforcement. See, e.g., Colo. Auto & Truck Wreckers

  Ass’n v. Dep’t of Revenue, 618 P.2d 646, 651 (Colo. 1980).

¶ 20   In addition, we are mindful that a statute is presumed to be

  constitutional, and a party challenging its constitutionality must

  prove, beyond a reasonable doubt, that it is unconstitutional.

  Parrish v. Lamm, 758 P.2d 1356, 1364 (Colo. 1988). Therefore, if a

  statute is capable of both constitutional and unconstitutional

  interpretations, we will adopt the constitutional interpretation. Id.

  We will construe the restitution interest statute “in such a way that

  it is not void for vagueness whenever a reasonable and practical

  construction can be given to its language . . . .” People v. Phillips,

  652 P.2d 575, 578 (Colo. 1982).

¶ 21   A.N. has not met the heavy burden of proving that the

  restitution interest statute is unconstitutional beyond a reasonable

  doubt. “A provision is not void for vagueness if it fairly describes

  forbidden conduct so as to enable persons of common intelligence

  readily to understand its meaning and application.” Stamm v. City

  & Cty. of Denver, 856 P.2d 54, 56 (Colo. App. 1993). Words or


                                     13
  phrases, therefore, may be given their generally accepted meanings

  and need not be defined with mathematical precision. Id.; see

  Allstate Prods. Co., Inc. v. Colo. Dep’t of Labor & Emp’t, 782 P.2d
880, 882 (Colo. App. 1989) (“[D]ue process of law requires neither

  scientific nor mathematical exactitude in legislative

  draftsmanship.”).

¶ 22   Here, a person of common intelligence would understand the

  words “[12%] per annum” in section 18-1.3-603(4)(b)(I), C.R.S.

  2013, to cap the total amount of interest collected at 12% per year,

  however frequently interest may be calculated and assessed.

  Within the scope of that limitation, when an interest rate is stated

  on a “per annum” basis, it is generally accepted that interest may

  be calculated monthly, as long as that calculation approximates the

  specified yearly interest rate. Ray, ¶ 30 (noting that the Judicial

  Department’s monthly interest assessments are consistent with

  standard practices in the financial community).

¶ 23   Furthermore, the “per annum” rate should be interpreted in

  the context of the statute as a whole. Mr. Lucky’s, Inc. v. Dolan, 197
Colo. 195, 198, 591 P.2d 1021, 1023 (1979) (stating that in

  evaluating vagueness, the court must analyze the standards set


                                    14
  forth in the statute according to its purpose and context). When the

  restitution interest statute is considered in the context of Colorado’s

  restitution scheme as a whole, its standards of enforcement are

  sufficient to clarify which methods of calculation and assessment

  are acceptable. The restitution interest statute requires that the

  Judicial Department begin charging interest on the date that

  restitution is ordered. § 18-1.3-603(4)(b)(I). It also requires that the

  Judicial Department establish procedures to “collect full restitution

  for victims of crime in the most expeditious manner.”

  § 18-1.3-601(1)(g)(I).

¶ 24   Therefore, A.N.’s assertion that the Judicial Department has

  so much discretion that it arbitrarily “could decide to assess

  interest quarterly, semiannually, or daily” is unpersuasive. Any

  decision with respect to the method of collecting restitution must,

  as far as is practicable, allow the Judicial Department to assess

  interest promptly after the requisite order is issued, must promote

  expeditious repayment, and must permit the collection of no more




                                    15
  than 12% total interest per year. 3 Although these constraints do

  not amount to a mathematical formula for the calculation and

  assessment of interest, they limit the range of options available.

  The allowable enforcement methods do not create a danger of

  arbitrary and capricious enforcement; thus, they satisfy minimal

  due process requirements. Stamm, 856 P.2d at 57 (concluding that

  the statute was not so “ill-defined as to create a danger of arbitrary

  or capricious enforcement” when its disputed terms were viewed

  according to their ordinary meaning, as well as their interpretation

  in prior case law and their policy context).

                             VI.   Conclusion

¶ 25   We affirm the trial court’s order.




  3 We decline A.N.’s request to “clarify” that interest under section
  18-1.3-603(4)(b)(I), C.R.S. 2013, must be assessed as simple
  interest rather than compound interest. “We may not read into
  a statute a provision not found in it.” Rook v. Indus. Claim Appeals
  Office, 111 P.3d 549, 552 (Colo. App. 2005). Nonetheless, we note
  that the statute was subsequently amended to clarify that simple
  interest applies, 2016 Colo. Sess. Laws at 1142. We also note that
  where contrary terms are not specified, simple interest generally
  applies. People v. Ray, 2018 COA 158, ¶ 32. In addition, the
  People argue that the Judicial Department intended to assess only
  simple interest. We therefore proceed, for purposes of discussion,
  as if the interest assessed is simple interest.

                                    16
JUDGE NAVARRO and JUDGE WELLING concur.




                     17